NO. 07-04-0245-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  MARCH 8, 2006
                          ______________________________

                                    ADAM GRIMALDO,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 98-428,567; HON. CECIL G. PURYEAR, PRESIDING
                       _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Adam Grimaldo, appeals from an order revoking his probation and

sentencing him to seven years confinement for possession of a controlled substance

(methamphetamine) with intent to deliver. Appellant was convicted of that offense on

October 25, 2000, and placed on community supervision for five years. The State

thereafter sought to revoke his community supervision on the basis that he 1) committed

an offense against the laws of this State, 2) failed to avoid injurious or vicious habits, and
3) failed to avoid persons or places of disreputable or harmful character. After conducting

a hearing on the motion in conjunction with the trial in Cause No. 2003-404,575, the trial

court revoked appellant’s probation.

      On appeal, appellant does not urge any issues other than those presented with

respect to his conviction in Cause No. 2003-404,575. Furthermore, the evidence utilized

to revoke his community supervision was the same used to obtain the conviction in Cause

No. 2003-404,575. The judgment in the latter cause having been reversed due to error in

overruling appellant’s motion to suppress evidence, we also reverse the order revoking his

probation and remand the cause for further proceedings.



                                                Per Curiam



Do not publish.




                                            2